Citation Nr: 0405948	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
giardiasis of the gastrointestinal tract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

REMAND

The veteran served on active duty from June 1953 to May 1955.

The case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2001 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected giardiasis of the gastrointestinal tract in 
April 2001.  Since then, the veteran's representative has 
requested a new examination, particularly in light of the 
veteran's testimony at his September 2002 hearing that he has 
nightly reflux, frequent constipation, and diarrhea, and uses 
multiple medications to control these conditions.  The Board 
concludes that in order to comply with VA's duty to assist 
and because the evidence of record with regard to the issue 
on appeal may be stale, he is entitled to a current VA 
examination.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should obtain copies of 
treatment records for the veteran from 
the New Orleans VAMC since February 2003.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to determine the nature and 
severity of his giardiasis of the 
gastrointestinal tract.  The claims file 
must be made available to the examiner 
for review prior to the examination.  All 
tests deemed necessary should be 
conducted.  The examination report should 
contain a full description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
Specifically, the examiner should comment 
on the nature, frequency, and severity of 
any episodes of gastrointestinal 
disturbances, lower abdominal cramps, 
nausea, gaseous distention, or chronic 
constipation interrupted by diarrhea.  
Any weight loss should be noted.

3.  The RO should re-adjudicate the 
veteran's claim in light of the evidence 
added to the record since the last 
Supplemental Statement of the Case 
(SSOC).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and be given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


